EXHIBIT 99.1 1st Quarter 2012 Earnings Webcast National Penn Bancshares, Inc. 5 Safe Harbor Regarding Forward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts. These statements can be identified by the use of forward-looking terminology such as “believe,” “expect,” “may,” “will,” “should,’’ “project,” ”could,” “plan,’’ “goal,” “potential,” “pro forma,” “seek,” “intend,’’ or “anticipate’’ or the negative thereof or comparable terminology, and include discussions of strategy, financial projections, guidance and estimates (including their underlying assumptions), statements regarding plans, objectives, expectations or consequences of announced transactions, and statements about the future performance, operations, products and services of National Penn and its subsidiaries. National Penn cautions readers not to place undue reliance on these statements. National Penn’s business and operations are subject to a variety of risks, uncertainties and other factors. Consequently, actual results and experience may materially differ from those contained in any forward-looking statements. Such risks, uncertainties and other factors that could cause actual results and experience to differ from those projected include, but are not limited to, the following: regulatory requirements or other actions mandated by National Penn’s regulators, recent and ongoing changes to the state and federal regulatory schemes under which National Penn and other financial services companies operate (including the Dodd-Frank Act and regulations adopted or to be adopted to implement that Act),deterioration in the credit quality of loans, the effect of credit risk exposure, the geographic concentration of National Penn’s operations, declines in the value of National Penn’s assets and the effect of any resulting impairment charges, National Penn’s ability to raise capital and maintain capital levels; increases in operating costs (including those mandated by National Penn’s regulators), competition for personnel and from other financial institutions, variations in interest rates, interruptions or breaches of National Penn’s security systems, the development and maintenance of National Penn’s information technology, the ability of National Penn and its subsidiaries to pay dividends, and the nature and frequency of litigation and other similar proceedings to which National Penn may be a party . These risks and others are described in greater detail in National Penn’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011, as well as in National Penn’s Quarterly Reports on Form 10-Q and other documents filed by National Penn with the SEC after the date thereof. National Penn makes no commitment to revise or update any forward-looking statements in order to reflect events or circumstances occurring or existing after the date any forward-looking statement is made. Non-GAAP Financial Measures This presentation contains supplemental financial information determined by methods other than in accordance with Accounting Principles Generally Accepted in the United States of America (“GAAP”).National Penn’s management uses these non-GAAP measures in its analysis of National Penn’s performance. These measures should not be considered a substitute for GAAP basis measures nor should they be viewed as a substitute for operating results determined in accordance with GAAP. Management believes the presentation of the following non-GAAP financial measures, which exclude the impact of the specified items, provides useful supplemental information that is essential to a proper understanding of the financial results of National Penn. •Tangible common equity excludes goodwill and intangible assets and preferred equity. Banking and financial institution regulators also exclude goodwill and intangible assets from shareholders’ equity when assessing the capital adequacy of a financial institution. Tangible common equity provides a method to assess the company’s tangible capital trends. •Tangible book value expresses tangible common equity on a per-share basis. Tangible book value provides a method to assess the level of tangible net assets on a per-share basis. •Adjusted net income and return on assets exclude the effects of certain gains and losses, adjusted for taxes when applicable. Adjusted net income and returns provide methods to assess earnings performance by excluding items that management believes are not comparable among the periods presented. •Efficiency ratio expresses operating expenses as a percentage of fully-taxable equivalent net interest income plus non-interest income. Operating expenses exclude items from non-interest expense that management believes are not comparable among the periods presented. Non-interest income is adjusted to also exclude items that management believes are not comparable among the periods presented. Efficiency ratio is used as a method for management to assess its operating expense level and to compare to financial institutions of varying sizes. Management believes the use of non-GAAP measures will help readers compare National Penn’s current results to those of prior periods as presented in the accompanying Financial Highlights and financial data tables. 1 6 Q1 2012 Highlights •Continued strong performance trends •Sustained strong asset quality metrics •Returning capital to our shareholders •Increased quarterly common stock cash dividend from $0.05 to $0.07 per share - 4th consecutive increase •Share repurchase authorized for approximately 5% of outstanding common shares •Enhanced strong capital position •Provides for future capital management opportunities 2 7 Consistent Quarterly Earnings 3 *A Non-GAAP Measure 8 NPBC Trust Preferred Securities (Ticker: NPBCO) 4 9 5 *A Non-GAAP measure. 10 Net Interest Margin 6 ($millions) 11 Net Interest Margin Trends 7 *Cost of borrowings excludes customer cash management repurchase agreements and subordinated debentures. 12 Improved Deposit Mix 8 ($millions) 13 Loan Trends 9 ($millions) 14 Positive Asset Quality Trends 10 *Annualized Net Charge-Offs / Average Loans* ($millions) ($millions) Classified Loans and Provision 15 Strong Asset Quality vs Peers 11 Non-Performing Loans include Non-Accrual Loans and Renegotiated Loans Peer data per SNL 12/31/11 Refer to the Appendix for peer listing Non-Performing Loans as a % of Total Loans Q4 2011 Peer Average 2.42% 16 Strong Reserve Coverage vs Peers 12 Non-Performing Loans include Non-Accrual Loans and Renegotiated Loans Peer data per SNL 12/31/11 Refer to the Appendix for peer listing 17 Non-Interest Income 13 18 Disciplined Expense Management 14 19 Strong Capital Position 15 20 Capital Management Opportunities 16 21 17 Enhancing Shareholder Value Through Capital Management Opportunities 22 •Capital management strategies •Continued focus on asset quality and growth •Manage net interest margin during low interest rate environment •Win market share •Re-risk appropriately •Patient and disciplined approach •Enhance shareholder value 18 Executing on our Strategic Plan 23 Appendix: 19 *Note:Wilmington Trust (WL) excluded from peer data beginning with data for 1Q 2011 due to acquisition by M&T. Whitney Holding Company (WTNY) excluded from peer data beginning with 2Q 2011 due to acquisition by Hancock Holding Co. (HBHC). NPBC Peer Group- 2009 Proxy Statement* Peer Ticker Assets as of 12/31/11 ($billions) Bancorp South, Inc. BXS F.N.B Corporation FNB First Midwest Bancorp, Inc FMBI First Niagara Financial Group, Inc. FNFG FirstMerit Corporation FMER Fulton Financial Corporation FULT MB Financial, Inc. MBFI Old National Bancorp ONB Susquehanna Bancshares, Inc. SUSQ Trustmark Corporation TRMK Valley National Bancorp VLY Wintrust Financial Corp WTFC 24
